PER CURIAM.
This expedited appeal arises from an election contest involving the city council seat for Ward 5 of the City of Heflin, Alabama, in which the circuit court declared the incumbent’s reelection certification void and’ validated the contestant’s election to that office.
According to the official canvass of the vote in Heflin’s Ward 5, Howard Turner received 150 votes and Kerry Poland received 147 votes. Poland challenged the validity of 11 absentee ballots on two grounds: 1) That each statutorily prescribed absentee affidavit lacked a qualifying reason for casting an absentee ballot; and 2) that certain of the 11 challenged absentee voters were nonresidents of the district.
Because Turner was certified the winner by three votes, the disqualification of any four of the 11 challenged voters (six of whom did not indicate on their affidavits any legally valid reason for voting by absentee ballot), would give Poland the requisite margin of victory. We hold that the judgment of the circuit court in declaring Poland as the winner in Ward 5, Heflin, was supported by credible evidence .and was free of the procedural errors alleged; therefore, we affirm the judgment. See Ex parte Baxley, 496 So.2d 688 (Ala.1986); and Alabama Code 1975, § 17-15-21.
AFFIRMED.
HORNSBY, C.J., and JONES, ADAMS, HOUSTON and KENNEDY, JJ., concur.